AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                 ;,- ~   ........ -.~-"   ~'--·   ..   '•

                                                                                           i

                                                                                           I
                                     UNITED STATES DISTRICT CdUR1f-
                                                                                                                                      c,·p      l ,, 112n1:9                       \
                                         SOUTHERN DISTRICT OF CALIFORNI~                                                                   l,     ,;.;    -
                                                                                               \
                                                                                                                                      ,!
                                                                                                                                                                                   'I
             UNITED STATES OF AMERICA                              JUDGMENT IN A (:RIM.INAL CASJf •-·-                                                                              I
                                V.                                 (For Offenses Committe~ ,Ott bi After November 1, 1987)
                                                                                                             0
                                                                                                                                                                              '•. ,\ \
                                                                                               ~    j '"                                                       ,   •       "~~---~~


          Jesus Ernesto ORNELAS-ZARATE
                                                                       Case Number:        l 9CR3584-BAS

                                                                    MARK F. ADAMS, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                04930408


The Defendant:
 ~   pleaded guilty to count(s)       1 OF THE MISDEMEANOR INFORMATION

 D   was found guilty on count(s)
     after a nlea of not 1arniltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                               Count
Title & Section                      Nature of Offense                                                                                                        Number(s)
8 USC 1325                           IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                                                                          1




     The defendant is sentenced is provided on page 2 of this judgment


 D   The defendant has been found not guilty on count(s)

 ~   Count(s)    UNDERLYING COUNTS                            are Dismissed without prejudice on the motion of the United States.

      Assessment : WAIVED
 ~


 ~   No fine                D Forfeiture pursuant to order filed                                          , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.

                                                                     September 12, 2019
                                                                     Date  oJ:i:?tion
                                                                                    of Sentence


                                                                 ' Hgi~HOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                         ~

                                                                                                                                                         l 9CR3584-BAS
EFENDANT:                Jesus Ernesto ORNELAS-ZARA TE                                            Judgment - Page 2 of 2
CASE NUMBER:             I 9CR3584-BAS

                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (34 DAYS)




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




 D    The defendant is remanded to the custody of the United States Marshal.

 D    The defendant shall surrender to the United States Marshal for this district:
      •     at                             A.M.               on
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to

at
     ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                       l 9CR3584-BAS
